Citation Nr: 0803182	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left orchiectomy, 
claimed as a loss of the left testicle with impotency.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty with the 
U. S. Marine Corps from June 1951 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO) that denied 
the veteran's claim of entitlement to service connection for 
a left orchiectomy, claimed as a loss of the left testicle 
with impotency.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
veteran's claim was issued in April 2007.  In June 2007, the 
report of a May 2007 VA general medical examination was 
associated with the claims file.  This included a specific 
examination of the veteran with respect to the issue 
currently on appeal, namely, the orchiectomy of the left 
testicle.  The report provided a history of the disability at 
issue and resulted in a pertinent diagnosis.  This evidence 
is relevant to the issue on appeal and must be considered in 
addressing that issue.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2007).  It is incumbent upon the RO through the 
AMC to review the evidence and issue an appropriate 
supplemental statement of the case.  

Secondly, in the report of the May 2007 VA general medical 
examination, the examiner noted a history of the veteran 
having been accidentally hit on the testicle from the recoil 
of a gun while in service in Korea and his subsequent 
sickness with swollen testicles in 1953.  The report also 
noted a history of the veteran having had a left testicle 
removed in 1985.  The examiner provided a pertinent diagnosis 
of left orchiectomy without residuals, but did not offer an 
opinion regarding its etiology.  

Although the report of the May 2007 VA examination indicated 
that the examiner had reviewed the veteran's claims file, 
there is no reference in the service medical records to the 
veteran having been hit on the testicle or the veteran having 
had a swollen left testicle during service.  There is, 
however, a reference in the service medical records to 
treatment for inflammation and swelling of the right testicle 
in September 1953.  It is unclear, therefore, whether the 
history as reported by the examiner was based upon a review 
of the claims folder or whether that history was limited to 
one provided by the veteran.  

With respect to the history offered by the veteran, however, 
it is noted that he has been established as a veteran of 
combat in the Korean War.  As a combat veteran, his 
allegations of combat-related injury during service (having 
been accidentally hit on the testicle from the recoil of a 
gun) do not require further corroboration to be deemed 
evidence of an in-service injury.  38 U.S.C.A. § 1154(b) 
(West 2002)

VA's duty to assist the claimant in the development of his 
claims includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Consequently, 
the necessity for appropriate examination(s) is shown for the 
proper assessment of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
and a separate copy of this remand to the 
VA physician who had conducted the VA 
general medical examination of the 
veteran in May 2007.  If that physician 
is no longer available, arrange for a 
review of the claims folder by another 
physician skilled in the diagnosis and 
treatment of the left orchiectomy 
disorder issue.  If, but only if, an 
additional examination of the veteran is 
deemed necessary by the reviewing 
physician, schedule the veteran for such 
an examination.  The reviewing examiner 
must annotate the examination report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the review or 
examination.  Any further indicated 
special tests and studies should be 
conducted.

Based on the review of the claims 
folder and the examination, if such 
was deemed necessary, the reviewing 
physician must address the following 
medical question:
Is it at least as likely as not (50 
percent or greater probability) that 
the left orchiectomy in December 1985 
was related on any basis to the 
veteran's period of service that ended 
in June 1954?  
A complete rationale for any opinions 
expressed should be provided.  

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical review or examination.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim 
now under appeal, to include 
consideration of all evidence received 
since the most recent supplemental 
statement of the case.  If the 
determination is not a full grant of 
benefits sought, furnish the veteran with 
a supplemental statement of the case and 
afford him an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2007).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

